DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-2, drawn to a high-strength hot-dip galvanized steel sheet, directed to C22C38/001
Group II, claim(s) 3-10, drawn to method of producing a high-strength hot-dip galvanized steel sheet, directed to C21D 9/46.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a high-strength hot-dip galvanized steel sheet with a composition and a microstructure, wherein the composition includes, on a mass percent basis, C: 0.05% to 0.15%, Si: 0.1% or less, Mn: 1.0% to 2.0%, P: 0.10% or less, S: 0.030% or less, Al: 0.10%h or less, and N: 0.010% or less, and includes one or two or more of Ti, Nb, and V satisfying a formula (1), a remainder being iron and incidental impurities, the microstructure contains, on an area percent basis, ferrite: 80% or more, and bainite and martensite: 1% to 20% in total, the ferrite has an average grain size of 10.0 um or less, a phase containing bainite and martensite has an average grain size of 3.0 um or less, and a ratio of the average grain size of the phase containing bainite and martensite to the average grain size of the ferrite is 0.3 or less, where formula (1) is 0.008% ≤ 12*(Ti/48 + Nb/93 + V/51) ≤ 0.05%, and where Ti, Nb, and V denote their respective contents (% by mass), and in the absence of Ti, Nb, or V, the corresponding content is 0, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kawabe (JP 2010126747 A, see provided English machine translation from J-PatPlat). 

C: 0.05% to 0.15% (“composition including, by mass, 0.06 to 0.09%C” Abstract), Si: 0.1% or less (“system containing no Si” [0005]), Mn: 1.0% to 2.0%, S: 0.030% or less, Al: 0.10% or less, and N: 0.010% or less (“Mn: 1.5-2.0%, “P: 0.020% or less, S: 0.003% or less, and Al: 0.005-0.1%, and N:0.01% or less” [0005]), and 
includes one or two or more of Ti, Nb, and V satisfying a formula (1),
0.008% ≤ 12*(Ti/48 + Nb/93 + V/51) ≤ 0.05% 					(1)
where Ti, Nb, and V denote their respective contents (% by mass), and in the absence of Ti, Nb, or V, the corresponding content is 0 (“Ti:0.010% or higher, Nb : 0.030% or higher, and Ti+Nb:0.040-0.100%” [0014]; “system containing no…V” [0005]; therefore, one of ordinary skill in the art would appreciate that V is 0%; for example, a composition with 0.03% Ti and 0.05% Nb would comprise a value of approximately 0.014 for formula (1) which satisfies the claimed condition),
a remainder being iron and incidental impurities (“the balance Fe and inevitable impurities” [0005]), 
the microstructure contains, on an area percent basis, ferrite: 80% or more, and bainite and martensite: 1% to 20% in total (“volume fraction of the ferrite phase is 80 to 95%, the volume fraction of the martensite phase is 5 to 20%” Abstract; “bainite phase…inevitably generated…within a range of 3% or less of the total volume fraction” [0020]; one of ordinary skill in the art would appreciate that volume % would read on the claimed by area percent basis),
the ferrite has an average grain size of 10.0 um or less (“average crystal grain size of ferrite phase: 2um or more and 10um or less” [0017]), a phase containing bainite and martensite has an average grain size of 3.0 um or less (“average crystal grain size of the martensite phase: 1um or more and 5um or less” [0018]; while the grain size for bainite is not expressly disclosed, one of ordinary skill in the art would appreciate that the grain size of bainite would be the same for that which is required of martensite, as bainite is also considered a hard phase like martensite is; additionally, it would have been obvious to have a smaller grain size for undesired phases such as bainite, and one that matches the 
a ratio of the average grain size of the phase containing bainite and martensite to the average grain size of the ferrite is 0.3 or less (“average crystal grain size of ferrite phase: 2um or more and 10um or less” [0017]; “average crystal grain size of the martensite phase: 1um or more and 5um or less” [0018]; it would have been obvious to one of ordinary skill in the art that bainite had the same grain sizes as that for martensite (see teaching above for bainite grain size); for example, for an average ferrite grain size of 8um and an average martensite/bainite grain size of 2um, this would give a ratio of martensite/bainite to ferrite grain size of 0.25, which reads on the claimed ratio).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           

/ALEXANDRA M MOORE/             Primary Examiner, Art Unit 1731